DETAILED ACTION

Status of Claims
This action is in reply to the amendment and response filed August 10, 2022 and IDS filings of March 21, 2022, June 14, 2022, August 11, 2022 and September 22, 2022. Claims 1, 9, 12, 16 and 22 were amended. Claims 1-24 are currently pending and have been examined.

Response to Arguments
Claim Objection: The objections of claims 16 and 17 are withdrawn due to amendments.
101: The Applicant’s arguments and amendments have been fully considered and are persuasive.
The amended limitation of the independent claims “select … an optimal routing path for the requested transaction from the plurality of available routing paths, … the selecting of a routing path comprises emitting … a binary selection vector on an output layer of neural nodes” integrates the abstract idea into a practical application because the limitation amounts to improvement to the functioning of a computer because transaction routing is determined with vector analysis of various metrics through a neural network to determine a binary selection vector on an output layer of the neural network as the routing path.
As such, the 101 rejection is withdrawn.

103: The Applicant’s arguments and amendments have been fully considered but are not persuasive.
The Applicant’s arguments are moot in light of substantive amendments that necessitate and updated search and new grounds of rejection to be applied to the claims. 
As such, due to the substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-24.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 21, 2022, June 14, 2022, August 11, 2022 and September 22, 2022 have been considered and initialed copies of the 1449s are hereby attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 12-13, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140040114 A1 (Baumgart) in view of US 20020184103 A1 (Shah) in further view of US 5991028 A (Cabib).

As per claim 1, Baumgart teaches,
receiving a transaction request to route a transaction between one of a plurality of source nodes (¶ [0027] “acquirers … associated with transaction networks) and a destination node (¶ [0027] “issuers … associated with transaction networks) of the computer network (¶ [0033] “transactions are routed …”),
extracting from the transaction request a feature vector (FV) that characterizes the transaction request (¶ [0033] “capture transaction information”),
associating, by a clustering model, the requested transaction with a cluster of transactions, based on the extracted FV (¶ [0015] “historical transaction information may be provided to one or more models”),
attributing at least one group characteristic (GC) (¶ [0015] “upon the modeling … an ordering of transaction networks … may be optimized … to minimize fees”, ¶ [0033] “merchant preferences”) to the requested transaction, based on the association (¶ [0033] “merchant preferences … transaction-related information may be evaluated …),
identifying a plurality of available routing paths for propagating the transaction (¶ [0033] “transaction networks available for routing the transaction may be identified”) between each of the plurality of source nodes (¶ [0027]) and the destination node (¶ [0027]) based on the transaction request (¶ [0033] “transaction-related information … may be evaluated”),
selecting a source node from the plurality of source nodes (¶ [0027]) based on a best routing path (¶ [0033] “select a suitable transaction network”) among the plurality of optimal routing paths (¶ [0033] “transaction networks available for routing”),
routing the requested transaction through nodes of the computer network between the selected source node and the destination node (¶ [0033] “The transaction-related information may then be communicated to a financial institution system 170 via the selected transaction network”, ¶ [0027] “acquirers … issuers associated with transaction networks”).

Baumgart does not explicitly teach, however, Shah teaches,
for each source node (¶ [0010] “input nodes”), selecting, by at least one neural network (NN), an optimal routing path for the requested transaction (¶ [0054] “neural network is used … deciding how and where the transaction should be routed”), based on the FV (¶ [0054] “parameters’) and GC (¶ [0054] “income bracket”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Shah in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying weights to possible routing paths to detect optimal routing path.

Baumgart does not explicitly teach, however, Cabib teaches,
wherein the selecting of a routing path comprises emitting, by at least one of the NNs, a binary selection vector on an output layer of neural nodes (col. 33, lines 7-19 “For training, a two layer neural network was constructed. The input layer consisted of 42 input neurons and the second layer consisted of six output neurons. The network learned to associate each group of instructions spectra (a 42-vector), …, to a predetermined output vector… the first group was associated with the binary vector … The learning process was performed using the backpropagation technique.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Cabib in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying a binary vector on an output layer as the routing path.

As per claim 12, Baumgart teaches,
a routing engine (FIG. 1, items 105, ¶ [0033]),
at least one processor (FIG. 1, item 140, ¶ [0021]), wherein the at least one processor is configured to (FIG. 1, item 140, ¶ [0063]),
receive a transaction request (¶ [0033]) to route a transaction between one of a plurality of source nodes (¶ [0027]) and a destination node (¶ [0027]) of the computer network (¶ [0033]),
extract from the transaction request a FV that characterizes the transaction request (¶ [0033]),
associate, by the clustering model, the requested transaction with a cluster of transactions, based on the extracted FV (¶ [0015]),
attribute at least one GC to the requested transaction, based on the association (¶ [0015], [0033])
for each source node, identify a plurality of available routing paths for propagating the transaction between the source node and the destination node based on the transaction request (¶ [0033]),
for each available routing path, calculate at least one cost metric (¶ [0057] “calculated total fee amount”),
for each source node, select [by the at least one NN] an optimal routing path for the requested transaction from the plurality of available routing paths, based on the FV (¶ [0033]), GC (¶ [0041]) and at least one cost metric (¶ [0054]-[0055]),
select a source node from the plurality of source nodes (¶ [0033]) based on a best routing path amount the plurality of routing paths (¶ [0033], [0056]),
route by the routing engine (¶ [0033]) to route the requested transaction through nodes of the computer network between the selected source node and the destination node (¶ [0027], [0033]) employing a routing protocol (¶ 59 “a routing table”).

Baumgart does not explicitly teach, however, Shah teaches,
for each source node, select by the at least one NN an optimal routing path for the requested transaction from the plurality of available routing paths, based on the FV, GC (¶ [0010], [0054]) and the at least one cost metric (¶ [0054] “weights”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Shah in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying weights to possible routing paths to detect optimal routing path.

Baumgart does not explicitly teach, however, Cabib teaches,
wherein the selecting of a routing path comprises emitting, by at least one of the NNs, a binary selection vector on an output layer of neural nodes (col. 33, lines 7-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Cabib in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying a binary vector on an output layer as the routing path.

As per claims 2 and 13, combination of Baumgart, Shah and Cabib teach all the limitations of claims 1 and 12. Baumgart also teaches,
wherein a first source node of the plurality of source nodes is associated with a first legal entity (¶ [0035]) and wherein a second source node of the plurality of source nodes is associated with a second legal entity (¶ [0035]).

As per claim 8, combination of Baumgart, Shah and Cabib teach all the limitations of claim 1. Baumgart also teaches,
wherein the FV comprises one or more features associated with the requested transaction (¶ [0033]).

As per claim 9, combination of Baumgart, Shah and Cabib teach all the limitations of claim 1 and 8. Baumgart also teaches,
calculating at least one cost metric (¶ [0058]),
wherein the one or more transaction parameters comprise at least one of: a feature of the FV, a GC parameter and a cost metric (¶ [0033], [0041], [0054]-[0055]).

As per claim 20, combination of Baumgart, Shah and Cabib teach all the limitations of claims 12 and 17. Baumgart also teaches,
wherein the at least one processor is configured to (FIG. 1, item 140, ¶ [0063]) calculate at least one cost metric (¶ [0058]),
wherein the one or more transaction parameters comprise at least one of: a feature of the FV, a GC parameter and a cost metric (¶ [0033], [0041], [0054]-[0055]).

As per claim 23, combination of Baumgart, Shah and Cabib teach all the limitations of claim 1. Baumgart also teaches,
wherein the FV comprises a transaction sum (¶ [0013]) and at least two feature data elements associated with the requested transaction, said feature data elements selected from a list consisting: a transaction currency, a transaction date (¶ [0023]), a transaction time, a BIN of a paying card's issuing bank (¶ [0013]), a country of the paying card's issuing bank, the paying card's product code, the paying card's Personal Identification Number (PIN), the paying card's expiry date, the paying card's sequential number, a destination terminal, data pertaining to a banking terminal in a computational system configured to maintain a payment recipient's account, a target merchant, data pertaining to the payment recipient, a Merchant Category Code (MCC) of the payment recipient, a type of the requested transaction, a subtype of the requested transaction, a source of the requested transaction, and data pertaining to transaction authentication.

Claims 3-5, 14-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart in view of Shah in view of Cabib in further view of US 10706393 B1 (Kettler).

As per claims 3 and 14, combination of Baumgart, Shah and Cabib teach all the limitations of claims 1-2 and 12-13. Baumgart also teaches,
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]).
selected from a list consisting of the GC and FV (¶ [0033]),

Baumgart does not explicitly teach, however, Kettler teaches,
select a first source node, corresponding to a first legal entity (FIG. 9, col. 15, lines 55-67, col. 16, lines 1-7),
receive at least one transaction parameter pertaining to the destination node (col. 15, lines 55-67, col. 16, lines 1-7), 
change the selection of the source node from the first source node to a second source node, corresponding to a second legal entity, in near real-time, based on the received at least one transaction parameter (col. 16, lines 1-17, col. 15, lines 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kettler in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because changing source nodes improves transaction routing by preventing failed transfers.

As per claims 4 and 15, combination of Baumgart, Shah, Cabib and Ketler teach all the limitations of claims 1-3 and 12-14, Baumgart also teaches,
wherein the destination node is associated with a paying card issuer (¶ [0012]) and wherein the at least one transaction parameter comprises at least one data element regarding issuance of a paying card by the paying card issuer (¶ [0026]).

As per claims 5 and 16, combination of Baumgart, Shah, Cabib and Kettler teach all the limitations of claims 1-4 and 12-15. Baumgart also teaches, 
wherein at least one data element regarding issuance of a paying card is the paying card's Bank Identification Number BIN number (¶ [0041]), and wherein selecting a source node from the plurality of source nodes is done based on the paying card's BIN number (¶ [0047]).

As per claim 24, combination of Baumgart, Shah and Cabib teach all the limitations of claim 1. Baumgart also teaches,
wherein the GC is selected from a list consisting of (¶ [0041]),

Baumgart does not explicitly teach, however, Kettler teaches,
an indication of availability of computational resources, an expected servicing time, a fraud propensity, a decline propensity, a chargeback propensity (col. 12, lines 11-32), a probability of transaction success, and a probability of transaction failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kettler in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because changing source nodes improves transaction routing by preventing failed transfers.

Claims 6-7, 10-11, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart in view of Shah in view of Cabib in further view of US 20170364878 A1 (Malhotra).

As per claim 6, combination of Baumgart, Shah and Cabib teach all the limitations of claim 1. Baumgart also teaches,
for each source node, obtaining one or more transaction parameters for each available routing path, based on the transaction request (¶ [0014]),
for each source node, selecting one or more routing paths from the plurality of available routing paths as optimal, based on the one or more obtained transaction parameters and one or more respective preference weights (¶ [0033], [0056]),

Baumgart does not explicitly teach, however, Malhotra teaches,
determining the best routing path among the one or more optimal routing paths based on the one or more obtained transaction parameters (¶ [0069]-[0070], [0094]) and the one or more preference weights (¶ [0016], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

As per claim 7, combination of Baumgart, Shah, Cabib and Malhotra teach all the limitations of claims 1 and 6. Baumgart also teaches,
wherein selecting a source node from the plurality of source nodes is based on the determined best routing path (¶ [0033]),
wherein routing the requested transaction between the selected source node and the destination node is done through the determined best routing path (¶ [0033]).

As per claim 17, combination of Baumgart, Shah and Cabib teach all the limitations of claim 12. Baumgart also teaches,
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]),
obtain, for each source node, one or more transaction parameters for each available routing path, based on the transaction request (¶ [0014]),

Baumgart does not explicitly teach, however, Shah teaches,
select, for each source node, by the neural network, one or more routing paths from the plurality of available routing paths as optimal, based on the one or more obtained transaction parameters (¶ [0010], [0054]) and one or more respective preference weights (¶ [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Shah in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying weights to possible routing paths to detect optimal routing path.

Baumgart does not explicitly teach, however, Malhotra teaches,
identify, for each source node, a plurality of available routing paths for propagating the transaction between the source node and destination node based on the transaction request (¶ [0069]-[0070], [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

As per claim 18, combination of Baumgart, Shah, Cabib and Malhotra teach all the limitations of claims 12 and 17. Baumgart also teaches, 
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]).

Malhotra teaches,
determine the best routing path among the one or more optimal routing paths (¶ [0069]-[0070], [0094]) based on the received set of preference weights (¶ [0016], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

As per claim 19, combination of Baumgart, Shah, Cabib and Malhotra teach all the limitations of claims 12, 17 and 18. Baumgart also teaches, 
wherein the processor is configured to (FIG. 1, item 140, ¶ [0063]),
select a source node from the plurality of source nodes based on the determined best routing path (¶ [0033]),
wherein the routing engine is configured to (FIG. 1, items 105, 165, ¶ [0033]),
route the requested transaction between the selected source node and the destination node through the determined best routing path (¶ [0033] “The transaction-related information may then be communicated to a financial institution system 170 via the selected transaction network” teaches routing the transaction through the transaction network which encompasses the best routing path to the financial institution/destination).

As per claims 10 and 21, combination of Baumgart, Kettler, and Malhotra teach all the limitations of claims 1 and 8, and 12 and 17. Baumgart also teaches,
wherein the at least one processor is further configured to (FIG. 1, item 140, ¶ [0063]),
obtain one or more transaction parameters by calculating at least one cost metric (¶ [0057]), selected from a list consisting of (¶ [0056]),
transaction success fees per at least one available route (¶ [0013], [0033]), 
net present value (NPV) of the requested transaction per the at least one available route (¶ [0013], [0026], [0033]), and wherein the one or more transaction parameters comprise at least one cost metric (¶ [0056]).

As per claim 11, combination of Baumgart, Shah and Malhotra teach all the limitations of claims 1, 8, and 9. Baumgart also teaches,
wherein selecting one or more routing paths from the plurality of available routing paths as optimal comprises (¶ [0033], [0056]),
providing at least one transaction parameter as a first input to [the at least one NN] (¶ [0033], [0056]),
providing at least one respective preference weight as a second input to [the NN] (¶ [0033], [0056]).

Baumgart does not explicitly teach, Shah teaches,
the at least one NN (¶ [0010], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Shah in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying weights to possible routing paths to detect optimal routing path.

Baumgart does not explicitly teach, Molhatra teaches,
providing the plurality of available routes as a third input to [the neural-network] (¶ [0069]-[0070], [0094]),
obtaining, from [the NN] a selection of one or more optimal routing paths based on at least one of the first, second and third inputs (¶ [0069]-[0070], [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

As per claim 22, combination of Baumgart, Shah and Malhotra teach all the limitations of claims 12, 17, and 20. Baumgart also teaches,
a transaction parameter as a first input (¶ [0033], [0056]),
a respective preference weight as a second input (¶ [0033], [0056]).

Baumgart does not explicitly teach, Shah teaches,
wherein the neural network is configured to (¶ [0010], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Shah in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because neural network based transaction routing selection improves transaction routing by applying weights to possible routing paths to detect optimal routing path.

Baumgart does not explicitly teach, Malhotra teaches,
select one or more routing paths from the plurality of available routing paths as optimal by receiving at least one of (¶ [0069]-[0070], [0094]),
the plurality of available routes as a third input (¶ [0069]-[0070], [0094]),
producing a selection of one or more optimal routing paths based on at least one of the first, second and third inputs (¶ [0069]-[0070], [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Malhotra in Baumgart since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because weighing transaction routes improves transaction routing by distinguishing optimal route.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692